): I feel doubly pleased to be addressing this Assembly on behalf of the people of Uruguay. I am pleased in the first place to see you, Sir, the representative of a people linked to the Uruguayan people by a past of common roots and a present of shared ideals, presiding over this Assembly. Secondly, I. am pleased to be here for the celebration of an anniversary of singular significance: the fortieth anniversary of the United Nations.
If having existed for four decades is in the case of any human institution a reason for rejoicing, this is even more true in the case of the United Nations, the embodiment of the ideal of the brotherhood of all mankind. Its survival from one day to the next in a world fraught with danger and dominated by national selfishness should be a cause for celebration.
In spite of the grave difficulties that it has had to face and the continuous crises that have tested its mettle, this vulnerable ship, which provides a refuge for the hopes of the world, has remained afloat and continued its journey, despite all skepticism, and has succeeded in living twice as long as its predecessor, the League of Nations.
In spite of the criticism directed against- the system, the world has lived for almost two generations without conflicts of world-wide scope. That is no mean feat. Currents of solidarity and co-operation which had never before existed in the history of humanity have been generated. A splendid process of decolonization has been launched with the support of the Organization.
Having started with 51 countries signatories to the Charter, the Organization today includes 159 independent, sovereign nations.
These achievements cannot disguise the weaknesses arising, above all, from the Governments' lack of faith in the Organization and the non-observance of the precepts of the Charter. For this reason, this is a propitious opportunity both to reform and change what must be changed and to undertake a cool analysis to determine which faults are to be attributed to the system as such and which to the flaws and inconsistencies of countries.
The Organization, in the last resort, is a reflection of the countries themselves, their faults and their virtues. Its value, moreover, should be measured not only by what it has done but also by what it has prevented, what it has averted - a perspective that highlights the peace-making activities of the United Nations.
The San Francisco Charter, although not perfect, seemed at that time adequately to reconcile the transparency of principles with the opacity of reality. But the world has changed and the forces of violence, destruction and discord have renewed their assault. It is true to say that .the United Nations has struggled for peace and justice for 40 years. But does this test of endurance, this persistence in existing despite so much adversity; give us grounds for hope with regard to the future? Do the conditions necessary to allow us to expect that future generations will celebrate a new anniversary of the Organization 40 years hence exist at present?

The United Nations has become an indispensable element o£ contemporary international life. We, its Members, who are responsible for its continuing to exist, should insist that a collective effort be made to establish the mechanisms which will allow the Organization to be more effective without substantially altering its legal framework.
The United Nations arose out of a cataclysm to replace the League of Nations, which was also the outcome of a tragic world upheaval. Let us not wait for a third cataclysm to improve and strengthen it.
In this Assembly Uruguay renews its commitment to continue to support the Organization unconditionally. It is prepared to promote and share in any effort designed to revise the practices and systems of the United Nations to make it more flexible and effective in both the political and the economic spheres and to increase support for the political functions of the Secretary-General.
This commitment by Uruguay is, today, backed by the moral and political force that emanates from the existence of its own democratic institutions, recently regained in a peaceful process of institutional normalization firmly rooted in the vote of the people. As the fifth decade of the United Nations begins, the spirit that Uruguay brings to bear in this forum is different from that in the previous decade. We have begun a historic phase of restoration of democracy and democratic reaffirmation in keeping with the deepest convictions of the Uruguayan people. These convictions are rooted in the long-gone era of the struggle for independence, when Uruguayans, in an act of renunciation and loyalty almost without precedent .n history, abandoned their towns, homes and property to follow Artigas, their liberating hero, who never forgot that the only support of his political power lay in the will of the people. The profound symbiosis of the people and their leader, the governed and the governor, is admirably reflected in Artigasis own words: "My authority emanates from you and ceases in your sovereign presence."

This is the concept of democracy that has remained in the soul of the of the Uruguayan people throughout our history and that now blooms once more as a part of our inner being, as an element of our -identity as a people, as a natural vocation that we can deny only at the risk of losing our way, of going astray, of being other than whom we are. With the democracy which we have now recovered, we have ourselves recovered.
As it returns to democracy, Uruguay returns to its traditional position of scrupulous respect for human rights and for the promotion and development of mechanisms and institutions that will ensure the observance and protection of those rights.
Because we were a people caught in the middle, between Spain and Portugal, the two great empires, because our Iberian roots were strengthened by a flood of Italian immigrants and later by the migratory currents of French, Swiss, Armenian, Jewish and other peoples, pluralism, tolerance, a belief in freedom and respect for human rights lie deep within the very nature of our being.
On the domestic level, no sooner had the new Government assumed power than it declared a generous general amnesty for political prisoners and fully restored political freedoms and civil rights. We have now set ourselves the task of carrying out as soon as possible the process of restoring the. rights that were violated and normalizing the situations that were altered by the previous regime. Uruguayan democracy is once more on the march.

On the international level, one of the first acts of our Government was to ratify the Inter-American Convention on Human Rights. In keeping with our traditions, we have renewed our struggle for human rights everywhere, under all systems of government. We shall pursue that struggle without bringing ideological considerations to bear and without making choices on the basis of self-interest.
For this reason, our Government cannot but strongly condemn apartheid, that remnant of a blighted era, and withhold recognition of the interim government of Namibia illegally established by South Africa.
Within the context of human rights, the international community must direct its attention to the effective application of that most basic of rights, the right to life.
When one thinks of the tragic fact that millions of children die for lack of assistance it is impossible not to question the so-called progress of our human society. There could be no better way to celebrate the fortieth anniversary of the United Nations than by concentrating our efforts on supporting the worthy task of child immunization undertaken by the united Nations Children's Fund (UNICEF), so that the target of universal immunization by 1990 may be achieved.
As a country that is emerging from a painful experience in this area, we urge Governments that are dedicated to peace to demonstrate their respect for basic human values by ratifying the conventions on human rights. We feel entitled to make such an appeal. Uruguay was one of the first countries to ratify the International Covenants on human rights and one of the few to accept the competence of the Committee to look into the complaints of individuals who have been victims of their violation. Moreover, Uruguay has not only ratified the International Convention on the Elimination of All Forms of Racial Discrimination, but was the first State to accept the competence of the relevant Committee.


All of us who, in ate way or another, took part in the transition from authoritarianism to democracy know what sacrifices, patience and dedication were necessary to ensure that such a transition took place peacefully. But, great as the effort demanded by the restoration of democracy may have been, it was no greater than that which its maintenance is now requiring from us.
Democracy is a fragile flower; we have ample and all too frequent proof of its fragile nature. It only grows and survives in the right soil and the right climate. A genuine democracy based on respect for the individual and on the periodical, free advice of the people can be preserved only within an economic context that allows its citizens to provide for their basic material and spiritual needs. In other words, the close link between democracy and economic development must be recognized. When this condition is not fulfilled and poverty and unemployment prevail, violence emerges and is unleashed, the sowers of disorder take advantage of the fertile soil, the fabric of society disintegrates and, in the international sphere, political loyalties become erratic.
This does not mean that we in any way deny the formal operation of democracy, which is always a substantial guarantee that rights will be respected, but, inasmuch as the formal operation of democracy is a necessary condition of the existence of such rights, it is not sufficient to ensure its stability. It is our duty to ensure that our people can enjoy the basic conditions for growth and development, not only for reasons of honor - since it places its trust in us and we must comply with its will - or for humanitarian motives alone - considering, as we do, that the assurance of a full life is a fundamental right - but also because we must ensure peace, since we love life and cast in our lot with it. "A hungry people," said Seneca, "does not listen to reason, is not pacified by justice, does not yield to entreaties."
 The stability of democratic institutions is seriously threatened in many developing countries. The threat is real, grave and current. We who are responsible for steering the destiny of those countries are conscious of the gravity of the situation and of the fact that we have to make enormous efforts in terms of work and austerity.
We cannot ignore the fact that, in order to correct this alarming situation, we must rely on ourselves and use our own resources. Let us not deceive ourselves; the strength that will enable us to surmount the obstacles to our development is also to be found above all within ourselves. A vigorous and bold attitude on the part of both our public and our private sectors is necessary to drive and guide this strength and mobilize the available resources.
If Uruguay and Latin America as a whole wish to deal with the present situation speedily they must make an unprecedented effort in which the overall consensus on certain fundamental problems must take priority over domestic contradictions, divisive quarrels or sterile ideological disputes.
However, we fully realize that our efforts, although indispensable, are not enough. It is our fate to live in a world in which international relations are beset by unprecedented difficulties. Our economies are affected by external factors that are beyond our control. Interest rates, which are still high, together with falling prices for our export products create situations that put a stranglehold on our balance of payments. In addition, we carry the burden of our foreign debt, the servicing of which, in present circumstances holds back any dynamic trend in our economies. The countries of Latin America face an unprecedented situation arising from the astronomical dimensions of their debts. They are thus caught in a spiraling process, in which each turn makes the possibility of repayment more remote.
How have we reached such a situation? There is no need to repeat the history of the economic misadventures of the developing countries, but here in the General Assembly we must once again point out something which at this juncture is obvious, and that is that the creditor countries are also responsible for the disastrous situation afflicting the debtor countries and that a large part of the responsibility for its solution rests with them.
It is short sighted and insensitive to believe that the only factors that have placed the debtor developing countries in this vertiginous spiral of debt that generates further debt are lack of responsibility on the part of those countries, their poor administration and their lack of foresight. We are raced with a situation that is imbued with tragic contradictions, not the least of which is that the creditor institutions and countries that demand payment of the debt and its interest are the same ones that, with their protectionist policies, their discriminatory messages and their subsidies, close off all the possibilities that the debtors have of generating the necessary resources to repay their debt.
If the industrialized countries persist in denying the real origin and nature of these problems, if they do not shoulder their share of responsibility for the situation that prevails in the developing world, if they do not become less inflexible with regard to just demands for more equitable treatment, all our sacrifice will be a forlorn, wasted effort and there will be no reason for optimism regarding the survival of democracy.
We do not expect acts of charity; we do not encourage anachronistic moratoriums. We ask for better trade; we ask for more technology; we ask to be allowed to sell *'n order to be able to pay and fulfill our obligations. We wish to grow in order to be able to pay, because we reject the alternative of paying and renouncing growth, just as we know that to ignore debts only leads to irresponsibility.

 These statements are made by Uruguay, a country which has just renegotiated its debt under the best conditions that can be expected in the present situation. We do not look at the problem, therefore, under the emotional influence of resentment. On the contrary, with the ease of mind provided by the long repayment periods obtained, we try to analyze it in historical perspective, over the long run and from the viewpoint of a legitimate mutuality of concerns.
We thus consider that the fact that the creditor countries have not understood or have not wished to understand the real essence of the foreign debt problem, together with the obstacles that they set up against trade with the developing countries, the lack of results in the North-South dialog, the reluctance with which the principles of the new international economic order are accepted and applied, can only lead to a deep sense of frustration on the part of the developing countries.
I do not believe that it is healthy for any of the sections into which the world is divided to continue this dialog of the deaf, where the only outcome has been to ease the guilty conscience of some and to offer only false and shallow remedies for the needs of others.
The proclamation of the principles of the new international economic order and the subsequent attempts to make some of those principles a reality raised great expectations in international forums. But let us not be deceived. The new international economic order is for the time being simply a rhetorical listing of good intentions.
The terms of trade of Latin America have deteriorated by 20 per cent during this decade, and in this very year, 1985, the continent is prey to a new decline in prices. It already seems quite probable that the drop in prices of raw materials in 1985 will mean a loss of export income for the region as a whole of close to 310 billion.
In the meantime, Latin America must continue to make new net transfers of resources abroad of nearly $30 billion, in addition to the $70 billion of the last > three years.
In terms of our small country, this has meant that so far during 1985, all the prices of our raw materials have dropped by about 10 per cent, in addition to the sharp drop suffered during the decade as a whole.
JSM/ed	&/40/PV.6
17

Traditional markets for our meats are being closed to us because of the ruinous competition from highly subsidized meat being exported by the European Economic Communiity (EEC) countries. Our exports of industrial products based on the agriculture and livestock sector are threatened or excluded by all kinds of protectionist barriers.
Does anybody believe that under these circumstances we can achieve a peaceful social climate and the conditions necessary to lay the foundations of economic development?
I trust that those countries whose level of economic, political and social evolution ensures that they obtain the greater share of the benefits of progress will understand that if they adopt an attitude based less on national short-term interests and more on common long-term interests, they themselves will benefit. Surely it is more to their advantage to coexist with nations that have prosperous economies and stable governments, that are active markets, sure sources of supply and friendly partners, rather than be surrounded, as they now are, by States that are plunging towards insolvency and that bear within them the seeds of misery and of its inescapable corollary, violence?
As Montesquieu said, "An injustice to one is a threat to all."
Any opportunity to negotiate is welcome. But it will also be useless if all that the developed countries seek in the negotiations is to consolidate their positions of power, or if we, the developing countries, only use them as a pulpit for spreading ideologies or for making Utopian claims, instead of putting forward realistic demands or exchanging concessions on an equitable basis.
We, the people of the developing world, must act more pragmatically and be aware that our solidarity has not yet developed sufficiently to be able to impose our conditions on those with whom we are dealing, we cannot expect gratuitous concessions. We must insist on our demands, but not expect too much from the
JSM/ed	A/4Q/PV.6
18

generosity of others. We must be radical in our principles but moderate in applying them.
At the same time we should place greater stress on the possibilities that co-operation among equals can open up,, Wa are convinced that if we were to put more energy and more imagination into managing our relations with countries that are in a situation similar to ours, either within our region or even elsewhere, we might find new avenues of progress. By intensifying or expanding co-operation with other developing countries, we can reduce the contradictions in our own economies.
Latin America is, with a few exceptions, self-sufficient in terms of most of our commodities. However, despite the existence of areas and subregions with excess production, and others that cannot meet their own needs, there is not enough intraregional trade.
During the last few years, only a fifth of the total value of commodity imports - including oil - came from Latin America. The Latin American region, for example, exported $7,300 million worth of food in 15)82, of which only $730 million worth went to other countries in the region.
The value of its oil exports in 1982 amounted to $48 billion, of which only $5 billion were intraregional exports, while oil imports from the rest of the world amounted to $26 billion. In view of the severe external restrictions which our countries face, the fact that we are buying abroad the very same goods that we are producing within our own borders is a sign that we have failed to organize trade that it will provide us the greatest possible benefits.
Consequently, we must stimulate economic integration among our countries. There must be more trade, more technical assistance, more transfer of technology, more co-operation in the areas of education and scientific research, more projects to establish multinational corporations, greater policy co-ordination, at the subregional, regional, continental or intercontinental level, in all areas in which
NR/gmr	A/40/PV.6
19
 we have common interests. All these are channels which have not been sufficiently explored, that may open up new prospects for emerging from our economic stagnation.
In this regard, I would like to call to mind the exercise in co-ordination and consultation that we, the debtor countries of Latin America, are carrying out through the Cartagena group with the purpose of negotiating collectively with our creditors on such a problem as that of the foreign debt which, has taken on a predominantly political dimension that requires a political solution, and that can no longer be dealt with simply as a mere relationship of a legal-financial nature between debtors and creditors.
In this regard, we welcome and firmly support what the Secretary-General has stressed in his annual report to the General Assembly, to wit, that in recent years economic, financial, monetary and trade issues have become so interrelated and are of such profound political and social importance that they can only be dealt with effectively as part of a wider political process.
We shall insist on that aspect of thiu problem, which in the long run will have to be accepted by industrialized countries. On this problem Latin America must be regarded and listened to as a united group. This does not imply a club of insolvent debtors seeking to reduce the amount or extend the term of their debts. No, a political focus has two meanings: one, that the merits of acting as a hemisphere be recognized; the other, that it be understood that the debt will be paid by means of growth and exports. Growth only comes about with investment. This implies receiving investments, and recycling into productive activities some of our savings from reducing the servicing of these liabilities. The aim of this political focus is not to default on our obligations or confront the financial system, but rather to seek a solution to the problem which, in the existing situation and with our usual resources, our countries will be unable to cope with in the long run, except at the price of chaos.
tfSM/ad	VW/W.6
20

Together with investment growth, however, we also need to increase our exports, in this regard we must be quite plain. The foreign debt problem is indissolubly linked to the trade problem.
If the prices of our raw materials continue to decline* if the present protectionist barriers remain unchanged, if the present new trends, which auguring the dangers of an undeclared trade war with outdated and suicidal protectionist policies, are confirmed, there will he no lasting solution to the debt problem and the whole edifice that we have .ried to build with our post-war institutions may fall and pave the way to a world of stagnation or uncontrollable crises.
MLG/giar	A/40/PV.6
26

We also wish to be among the driving forces of world growth. Let us be allowed to produce; give us the resources with which to strengthen our capacity for investment and productive modernization; open up the doors to our export capacity, and the debt problem will be just one more financial problem on our agenda.
Those are the essential terms of the problem; if today we were to imagine for em instant that foreign debt had magically disappeared, we would still not have found the solution to the roots of the problem. We would only have found incidental relief: that of maintaining the present international conditions of trade and investment flows. Within a decade we would surely witness a renewal of the same critical problems of today.
To view foreign debt as a purely economic problem is as mistaken as to view the crisis in Central America as a purely political problem. Central America has lately become the stage of a tragedy where violence is manifest in all its forms: civil wars, conflicts across borders, terrorism, repression.
How can we stop this infernal process that destroys lives, well-being and wealth, and that continues to inflict indescribable suffering on the peoples of that region, who deserve a better fate?
Basically, the problem is deeply rooted, going way back beyond the time when the present Governments or political systems were established. The disease afflicting Central America is one that will not be cured if attention is not paid to its deeper causes - both political, economic and social. Within a context in which poverty and backwardness prevail in most sectors of the population that have traditionally been left on the sidelines by dynasties and elites, ideological aggression finds fertile ground.
But to persist in viewing the Central American crisis as a crisis of an exclusively political and ideological nature is a mistake fraught with tragic consequences. Likewise, it would be a mistake to ignore the way in which these tragedies are exploited politically, or to think that there must be some lasting solution that is not based on strict observance of the principles held in greatest regard by the political traditions of Latin America, namely, non-intervention, respect for the territorial integrity and sovereignty of States, non-use of force and non-use of the territory of one State to undermine the sovereignty and independence of another, wherever it may be, in Latin America or elsewhere, in America or in another continent.
We believe that, at this time, the Contadora Group offers the most appropriate path to resolve the crisis. For this reason we have fully supported it and we have decided to contribute to its consolidation together with other sister countries of the region, as a mechanism through which peace in the region may be restored. But the work of the Contadora Group will be completely sterile if there is no change in the attitude of the countries involved in the crisis.
We urge the latter to soften their attitudes based on preconceived ideas and prejudice, and to marshal their will to respond to what their respective peoples demand and need - that is to say, purely and simply, peace.
I wish to remind those Governments - every one of them - that when they seek to satisfy their national interests without consulting the interests of others and without applying the basic standards of ethics and international law, their victories are short-lived and, ultimately, will not offset the damages suffered. Anecdotal history, as presented by newspaper or newsreel reports, radio and television, can extol the apparent but incidental successes obtained through pressure, the use of force or demagogy. However, the history that endures is very unremitting and will not be deceived, and it records and extols only those who respect the will of the people and struggle to meet their needs and aspirations.
There are other disorders that afflict Latin America. Some are peculiar to itself and cannot be transferred, such as the many unresolved border disputes, fueled by immature and anachronistic visions of nationalism which eventually serve only to support arms races, with their devastating effects on our institutions.
Others must be viewed in a different context, such as that in the subregion of which my country is a part - the South Atlantic, which was ravaged by war more than three years ago. The problem of the Malvinas is not simply a bilateral problem between Argentina and Great Britain. It is a Latin American problem and, as such, we assume it in its full dimension. The permanent British presence in the Malvinas ignores one of the principles which were the basis of the political organization of the Ibero-American continent, the principle of utipossidetis, which was formulated and applied on the continent long before Great Britain's de facto occupation of the Malvinas which had the effect, precisely, of not allowing any American territory to remain unclaimed and open to occupation by extra-continental Powers.
We trust that Great Britain, which knew when the historical moment was ripe to abandon vast possessions all over the world, will succeed in reconciling the dictates of law with the rules of international coexistence. Hence we support Argentina's claims and we are prepared to do everything in our power to contribute to a rapprochement between those two parties at the negotiating table.
Uruguay, the product of the same genealogy as that of Argentina, is convinced of the justice of its position; it has maintained historical ties of co-operation with Great Britain, sealed in brotherhood during the Second world War; and it appeals in this forum to the two parties to find solutions to a situation which cannot remain unchanged without peril to us all.
We are all aware of the long list of situations and conflicts that endanger in world peace and security. Small States, such as Uruguay, are powerless witnesses to the tragedy of subjugated States, of nations torn apart and of peoples victimized by ideological wars and by expansionist ambitions, in the case of the Middle East conflict the worst has happened: it has become a routine problem; we have learned to live with it. In the meantime, millions of human beings are experiencing insecurity, fear and exile, we believe that it is time for all those directly affected by the situation in the Middle East to accept the notion that there will be no prospects for a lasting peace while there are parties who insist on not recognizing Israel's right to existence as a State, while the need to establish safe and recognized borders is not acknowledged, and while the inalienable right of the Palestinian people to self-determination is not recognized, without the constant coercion of forces that only raise their flags for their own advantage. Moreover, peace in the region will not be secured if the independence and territorial integrity of Lebanon is not reaffirmed and respected. Its territory must be freed from the presence of foreign armed forces, regardless of their origin.
Afghanistan, Kampuchea, the Iran-Iraq war, the situation of Namibia and of the majority of the people of South Africa - all are situations that are not consistent with what the Governments involved state in international forums. It is tragic to perceive the deep gap between the world of words and proclamations heard in this forum and the world of reality. This gap is illustrated by the appeals for peace and the declarations insisting on the need for disarmament and the need to create an international atmosphere conducive to confidence and security that are made by the very same States that have embarked upon an arms race of colossal dimensions.
Let us not be content with our actions. Our children, surely, will have much to reproach us for and may never be able to forgive the omissions which are so prevalent. I propose that we discard the assumption of self-satisfaction and apply# in its place, Albert Einstein's maxim, "The most grievous fault is not to be aware of any fault."
The arms craze, which is taking on interplanetary dimensions, is the worst threat that hovers over the collective aspirations of our peoples and the individual happiness of their members.
It is a threat that makes us feel that we are not the masters of our destiny, which remains entirely in the hands of the ruling elites of the great Powers. It is stupefying to think that there are 50,000 nuclear warheads ready to be detonated, while the use of a small fraction of such an arsenal is more than sufficient to cause disasters, loss of life and catastrophic damage to the environment.
Perhaps the most tragic contradiction of the world we live in is that if the budget that finances that lethal fraction were to be earmarked, not for the massive construction of artefacts for destruction and death, but rather for co-operation and aid, the lives of millions of human beings who are suffering and dying of hunger at this very moment in the desolate lands of Africa could be saved, and disease and ignorance could be eradicated in the American continent.
One is justified in hoping that those responsible for the warlike escalation will have a moment of supreme enlightenment.which will lead them to put a stop to this suicidal race and devote to life a part of the resources, talents and energy that they now devote to death.
The world is at present going through a period that is as disturbing as it is promising.
Never before, since the post-war period, have we been shaken by so much uncertainty regarding the future, by so many threats to peace, which is being violated systematically in many corners of the earth and exposed every day to the risk of a nuclear holocaust, by so much ambivalence regarding the economic situation, by the tragic persistence of irritating differences between the rich world of the North and the poor world of the South, by so much racial, religious and nationalist strife, by the widespread daily presence of insane terrorism of all types.
As we face this situation, so often denounced and so often ignored, we view with similar apprehension the breaking-up of a whole edifice of multilateral organizations established to defend solidarity among men and nations, organizations that today are weaker than they have ever been since the post-war period and, in some cases, under serious threat of extinction.
The present state of international relations is not a cause for optimism regarding the future of the human race. But optimism is not a rational sentiment: in these sombre times it is the nutrient the spirit needs to continue living. Thus it was for us, even during the most difficult hours of the long night that lay over our country for more than a decade, during which freedoms were lost and happiness disappeared from our land. But time justified those of us who waited with faith; reason, commonsense and the instinct of coexistence finally prevailed. Power was returned to the people with not a drop of blood shed, and the democratic institutions recovered their status and their authority.
Our specific experience, very much our own, leads us to aver that if Uruguay was able to find its way peacefully back to democracy, it was because there were people who thought that peace would not come alone, that peace was not simply the result of abstaining from violence, that peace was a valuable political endeavor which required action, struggle and strategy.
In Latin America we have returned to democratic life. During this year both Uruguay and Brazil have done so, following the course taken earlier by Argentina.
We have seen the consolidation of the Peruvian and Bolivian processes, despite the threats that the wrathful unleashed against both sister countries.
We have hailed an exemplary peace agreement regarding the borders between Argentina and Chile. This is proof of a prospect for hope, which in turn makes co-operation in the region our duty: and we wish to state here and now that we are doing our duty, that we are already doing it in the political, cultural and commercial spheres and that we wish to continue to do it, with neither aggressive nor resentful feelings towards anyone. We know that a lasting peace will not be on a firm footing until democracy prevails in all our countries, because it is the only way to avoid the interference of alien dogmatisms and interests.
As Uruguayans we cast our lot with peace, as well as with change, the conferring of dignity on work and life, and the new approaches that the end of the century is already requiring of us. But, above all, we cast our lot with peace, which is nothing less than a means of achieving freedom and development. ■Revolutions," Bertold Brecht advised so correctly, "occur at dead ends." That will not happen in Uruguay where all the channels of understanding and comprehension are open, open within the country and open towards the rest of the world.
You may be sure that Uruguay will sow only seeds of harmony.
In closing, I wish to convey to this Assembly a deep feeling of shared pain and brotherly hope. Shared pain regarding the tragedy which has cast the people of Mexico, our noble brothers, into mourning. Its tragedy is the tragedy of America as a whole. I wish to reiterate that my country, within the context of its modest strength, wishes to be on the front line of solidarity and support for Mexico, which is so greatly admired and to which our people owe a debt of imperishable gratitude for the noble and generous way in which it remained at our side during the past years when so many Uruguayans found in Mexico a brotherly haven.
But I also wish to express a feeling of hope. Mexico always reaps growth from its adversities. That has been its history and that will be its present. It is for this reason that, faced with this pain, we oust pay tribute - and this is a final word here - to the cry of hope that has endured throughout the history of this nation: Long live Mexico!
